                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:19-CV-154-RJ

DIANNA RUFFIN,                                     )
                                                   )
              Plaintiff,                            )
                                                    )
       v.                                          )       ORDER
                                                    )
ANDREW SAUL,                                       )
Commissioner of                                    )
Social Security,                                   )
                                                    )
              Defendant.                           )
                                                   )


       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner's decision with remand in Social Security actions under sentence

four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and upon consideration of

Defendant's unopposed request to remand this cause for further administrative action, the Court

hereby reverses Defendant's decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to Defendant for further administrative action. See Shalala v. Schaefer, 509 U.S. 292

(1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991). Plaintiffs motion [DE-26] is denied as moot.

       SO ORDERED this 11 day of May, 2020.




            Case 7:19-cv-00154-RJ Document 31 Filed 05/11/20 Page 1 of 1
